 THE LAIDLAWCORP.591The Laidlaw CorporationandLocal 681,InternationalBrotherhood of Pulp,Sulphite and Paper MillWorkers,AFL-CIO. Cases 25-CA-2399 and25-CA-2450November 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 29, 1973, Administrative Law Judge PaulE. Weil issued the attached Supplemental Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and Counsel for theGeneral Counsel filed a brief in support of theAdministrative Law Judge's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge and to adopt his recommendedOrder.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, The Laidlaw Corpo-ration, Peru, Indiana, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1Respondent's request for oral argument is hereby denied since therecord, the exceptions,and the briefs adequately present the issues andpositions of the parties.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On June 13,1968,theNational Labor Relations Board, hereinaftercalled theBoard,issued itsDecision and Order directingThe Laidlaw Corporation, hereinafter called the Respon-dent, to reinstate and make whole certain employees ofRespondent foranyloss of earnings suffered by reason ofitsdiscrimination againstthem. On July 28, 1969, theCourt of Appeals for the Seventh Circuit entered itsjudgmentenforcingthe Board's order. The parties havingthen been unable to agree upon the amount of backpaydue certaindiscriminatees,the RegionallDirector of theBoard for Region 25issueda BackpaySpecification andNotice ofHearing and an amendment thereto,each ofwhich were duly answeredby Respondent;by denyingcertain allegationsin the backpayspecification denying asto each ofthe discriminatees involved therein that he orshe was due the backpay recitedin the specifications, andgenerally denyingas to all of the discriminateesthat anybackpay wasdue after a certain strike settlement agree-ment was entered intoon December 12, 1966.On the issuesthus joinedthe matter came on for hearing before me atPeru,Indiana,on February 21, 1973,and continued untilMarch 6, 1973.During the course of the hearing an issuearose concerning vacationpay allegedlydenied certaindiscriminateesafter theirreinstatement by Respondent andIpermitted the GeneralCounsel to further amend thebackpayspecification to include a claim therefor. Subse-quent to the close of thehearing a joint exhibit,which Ihereby receivein evidence,had been received from theGeneral Counseland Respondent,setting forth agreed-upon amountsof backpayin the event that it is determinedthat vacationbenefits were denied the rehired discrimina-tees.All partieswere present and represented at the hearingand had an opportunityto call and examine witnesses andto introducerelevant and material evidence.Afterthe closeof the hearing theGeneral Counsel and Respondent filedbriefs.On the entire recordin thismatter and inconsideration of the briefsImake the following:FINDINGSAND CONCLUSIONS1.THE THRESHOLD ISSUESA.The StrikeSettlement AgreementRespondent contendsthat onDecember 12, 1966, itentered into a strike settlement agreementwith the Union,pursuantto which reinstatement was offered 23 discrimina-tees and all otherdiscriminatees thereby waived reinstate-ment and subsequentbackpay. The evidenceupon whichRespondent'scontention is based is,inpart,sharplycontradicted by evidence adduced by the GeneralCounsel.In brief thecircumstances are these.In late November1966, the strike1was still in existence.Most of thestrikingemployees had found interimemployment,some were removed from the labor marketforvariousreasons and some 23 of the employeescontinued full-time around-the-clock picketing of Respon-dent's plant in Peru,Indiana.RepresentativesofRespondent,PersonnelDirectorHolloway,and Plant Manager Keene,both of whom werenewly arrivedon the scene,met with representatives of theUnion, Wentz and Taylor,and discussed ending the strikeand resolvingthe differences between them.Holloway, thespokesmanfor Respondent,declined to discuss resolutionof the issues involved in the instant unfair labor practicecharges but offered to explore whether thestrike could beended byrehiring some of the striking employees andnegotiating a new contractAt this pointthe credibility1Details concerning the strike and the nature thereof are set forth in theBoard's initial decision in this matter and will not be repeated herein.207 NLRB No. 94 592DECISIONSOF NATIONALLABOR RELATIONS BOARDissue arises,Holloway testified that he urged the Union togive him a list of all employees who soughtreinstatementand Respondent would determine whether it could hirethem.Wentz testified that no request was made for a list ofall employees who sought reinstatement but rather that theUnion offered a list of all discriminatees who were stillinvolved in the strike, i.e., the 23 discriminatees who werethenmanning the picket line. At any rate, the Unionpresented a strike settlement agreement, negotiations tookplace, Respondent agreed to rehire the 23 named employ-ees. The employees were not reinstated but returned as newhireswithout seniority benefits of any kind. Then theUnion attempted during negotiations to include a 24themployee,Dorothy Scotten, who had lost her interimemployment apparently during the negotiations. Respon-dent declined to consider her but stated that if anyexperienced employees wanted to work for Respondentthey could file applications as new employees.On the above facts Respondent contends that it hasfulfilled its duty of offering reinstatement to all thediscriminateesinasmuch as the Union, as their agent, inpresenting a list of 23 discriminatees desiring reinstatementthereby implicitly waived reinstatement as to all others.This issue is scarcely one of first impressions. TheBoard's rule under these circumstances was quite recentlyset forthin itsdecision inHeinrich Motors, Inc.,166 NLRB783, in which the following statement appears.Section 10(c) of the Act expressly empowers theBoard to order "reinstatement of employees with .. .backpay;" and as the Supreme Court has noted,"reinstatement is the conventional correction fordiscriminatory discharges." Thus, our remedial order inthis case provides that Respondent must offer Cirareinstatementand make him whole for any loss ofearningssuffered until the offer of reinstatement ismade. The fact that a remedial offer of reinstatementmay be declined, particularly where, as here, it is madelong after the discriminatory discharge, does notdiminish the importance of the offer in our remedialscheme. Reinstatement is basic to our remedy here, for"to limit the significance of discrimination merely toquestions of monetary loss to workers would thwart thecentral purpose of the Act." Respondent's offer ofreinstatement was required to comply with our, orderand to remedy its discrimination by demonstrating toemployees that their rights will be vindicated. To tollRespondent's backpay obligation prior to its offer inSeptember 1965 would eliminate the practical incentivefor compliance with our order.We note initially that a statementby Cira toDishner(aBoard agent)that reinstatement was not desired,could not be relevant to indicate a willfull loss ofearnings.Furthermore,Respondent does not suggestthat its backpay obligation should be tolled because itrelied inany wayupon Cira's statement and delayed itsoffer of reinstatement.Indeed, there is no suggestionthat such statement ever came to Respondent's atten-tion.As to whether Cira's alleged statement to Dishnerwould constitute a waiver of his right to reinstatement,we consider it clear that such a statement prior toRespondent's offer could not manifest"an unequivocalresolve not to accept reinstatement."Both in order topreserve the public interest in Respondent'smeaningfulcompliance with our order and to safeguard a discrimi-natee's rights, we consistently have discounted state-ments,prior to a good-faith offer of reinstatement,indicating unwillingness to accept reinstatement. [Cit-ing, e.g.,Leeding Sales Corp.,155 NLRB 755;HatchChevrolet,136 NLRB 284, 293;Borg-Warner Controls,128 NLRB 1035, 1044;Burnup & Sims, Inc.,157 NLRB366.]We are mindful of the fact that such statementsmay reflect only a momentarystate of mind that issubject to change; prior to an offer of reinstatement,such statements are in the nature of answers to ahypothetical question;and the discriminatees expres-sion"may have been made in the heat of dissatisfactionwith his treatment by Respondent."In the instant case,assuming the facts as Respondentwould have them,Respondent does not contend that itoffered reinstatement to any employee in 1966. On thecontrary,at that time it contended that the issues werebefore the Board and it preferred to leave them that way.The "offer"if such it could be considered,was to attemptto end the strike, if putting strikers back to work could doit.Respondent admittedly was not prepared to put allstrikers back to work and, before it entered into negotia-tion as to putting any back to work,itdemanded a list ofall strikers whose rehire was then actively sought by theUnion. Even assuming that the Union assured Respondentat that time that the 23 named employees were the onlydiscriminatees that sought reinstatement, under the rulequoted above, the Board's order is not fulfilled nor is awaiver either of future reinstatement or backpay affected.Accordingly, I reject Respondent's threshold contentionand I find that the strike settlement agreement does not tollbackpay for any of the employees involved herein exceptthat the earnings of the employees who were rehiredpursuant to the strike settlement agreement, mitigatedRespondent's backpay liability.B.The Termination PayWhen Respondent closed its Peru, Indiana,plant, inJanuary 1973, afternegotiationwith the Union, it paid toitsemployees termination pay totaling in excess of$30,000.2Respondent contends that this payment oftermination pay to employees, including some of theemployees involved herein, should serve somehow tomitigate its liability for backpay. Respondent's counseladmitted at the hearing that there was no evidence thatduring the negotiations over severance pay either partydiscussed or considered the severance pay as an offset toRespondent's liability in this proceeding.NeverthelessRespondent contends that backpay under these circum-stances comprises a windfall payment to the employeeswho received termination pay and should therefore bedisallowed. Initially it should be noted that backpay is by2With few exceptions the individual employees received less than $500. THE LAIDLAW CORP.593no means a windfall. On the contrary, the backpayawarded as a result of this hearing represents an effort onthe part of the Board, sanctioned by the courts, to restorethestatus quo antethat would have existed but for theunfair labor practices of Respondent, insofar as possible,and to effectuate the public purpose of ensuring toemployees that they shall be made whole for the financialharm resulting from an employer's unfair labor practices.The only extent to which payment could be called awindfall is that the employees, having somehow managedto tighten their belts and survive the discriminationpracticed against them, now may have an opportunity torecoup therefrom.Respondent points to no authority for the proposition,which it vigorously espoused, at the hearing nor do I knowof any. I find that the payment of severance pay byRespondent to certain of the employees involved hereindoes not operate as an offset to Respondent's liability.C.Strike BenefitsRespondent contends that gross backpay during the timebetween February 12 and the first employment procuredshould be mitigated by the amount strikers were paid bytheUnion during that period, arguing that the strikebenefits were "earnings" to the striker. Respondent arguesthat the strike benefits are not indeed strike benefits withinthe normal usage of the term because employees were paidonly during a period of time they picketed and theyreceived additional strike benefits as a consequence ofpicketing additional periods of time. The record revealsthat strike benefits were paid on the basis of the striker'sfamily situation, i.e., the head of the household receivedgreater strike benefits than a single person and additionalbenefits3 were paid for each dependent of the striker. Thepicketing requirements were not absolute, discriminateeswere not "docked" if they missed a picketing assignmentby reason of illness or necessary unavailability and werepermitted to exchange their hours of picketing amongthemselves. The striker who could not walk picket duringan assigned period of time was expected to secure areplacement, in some instances discriminatees who wereemployed continued to walk picket for a period of time butreceived no payment. In two cases benefits were continuedfor hospitalized strikers. Strike benefit allotments wereavailable only to unemployed strikers. Apparently com-mencing May 29, 1966, additional amounts were affordedpickets based on the number of shifts of picket duty forgasoline, taxi fare, babysitters, coffee etc.Under thereimbursement schedule published effective that date,picketswho worked at least three shifts received $6additional a week, those who worked four shifts of picketduty, $9 a week and those who worked five shifts of picketduty, $12 a week.As Administrative Law Judge Ross stated in his decisioninRice Lake Creamery Company,151 NLRB 1113, 1131:The legal principles involved are well established. If thestrike benefits received by the discriminatees constitutewages or earnings resulting from interim employmentthey are proper deductions for gross pay, if these sumsrepresent collateral benefits flowing from the associa-tion of the discriminatees with their union, then thesesums are notdeductible. The burden of proving thatthe strike benefits constituted wages for picketing andthus were in the nature of interim earnings was onRespondent.Here the record shows that the payment of strike benefitswas not keyed to picketing alone. To qualify for thesebenefits the discriminatees were required to do somepicketing but the benefits themselves were predicated onthe need of the employee rather than on the amount ofpicketing performed. The additional sums for reimburse-ment do not substantially change the picture.It isnotablethat the reimbursement policy was instituted at about thetime school recessed for the summer and pickets wouldnormally be faced with additional expenses of child care.Also by this time many of the strikers to whom transporta-tionwas available through automobile ownership hadsecured other employment and the pickets would inferablyfrequently be required to find other transportation to theplant for picketing purposes. All in all I find that theadditional payment to reimburse employees for these andother expenses, in the light of the low income thediscriminatees had from the direct strike benefits, are notsuch changes in the benefit procedure as to constitute themas interim earnings.D.TheBasicBackpay FormulaThe formula under which the backpay was computed forpurposes of the backpay specification was based on adeterminationof the average hours worked by a represent-ative group of employees employed during the backpayperiod in each of the departments of Respondent's Peru,Indiana,plant in which discriminatees had worked,omitting the hours of employees who worked less than 24hoursa week unlessit appeared that the entire departmentworked shortened hours in any particular weekly period.The quarterly gross backpay for each discriminatee wasdetermined by multiplying the adjusted average hoursapplicable to the backpay period of each discriminatee bythewage rates he would have received during suchbackpay period.Respondent admitted the propriety of the GeneralCounsel'smethod ofcomputation and admitted thebeginningand end of the backpay period except for itscontention that the backpay of all employees should notcontinuebeyondDecember 12, 1966, but contendedgenerally, as to each, that it lacked sufficient knowledge toadmit or deny material allegations regarding each discrimi-natee and stated that it had no knowledge regarding theinterim employmentearnings and expenseallegationsconcerningeachdiscriminatee. In this state of thepleadings I accept the computations of General Counselexcept to the extent that I credit evidence adduced duringthe hearing either by the General Counsel or Respondentchanging the total computation. The General Counselmade available at the hearing and called to the witness3Two dollars a week. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDstand 40 of the discriminatees. Three who had no backpaydue them were not called,two were deceased and theparties reached agreement on the backpay figure for sixemployees who did not testify at the hearing for variousreasons. Accordingly, none of the 51 persons named in thebackpay specifications are unaccounted for. At this point itappears appropriatetoconsiderthe backpay of theindividual employees.Before considering each case on its individual merits, Ihave considered generally, on the issue of availability ofdesirablealternativeemployment, the nature of theemployment market in that part of Indiana in whichRespondent's plantwas located. As an aid to suchconsideration Respondent produced a letter from the chiefof research of the Indiana Employment Security Divisionaddressed to the manager of the Indiana State Employ-ment Service in Peru,Indiana,showing that the Miamicounty unemployment rate for the year 1966 averaged 3.4percent as against the United States average of 3.8 percent,in 1967inMiamicountythe lowest rate was in the monthofOctober, 2.9 percent, the highest rate in June, 5.2percent with the average of the four bimonthlyfiguresapproximately 3.6 percent, in 1968 the low was inDecember, 1.7 percent, the high in February, 4.1 percentand the intervening months averaged out at approximately2.9 percent.4 From thesefiguresI can find only that therewas substantial but not alarmingly high unemployment inMiamicounty throughout the backpay period.Perhaps a better indication of the employmentsituationistobe found in a sheaf of (sometimes illegible)photocopies of the employment advertisement in the PeruTribune covering a part of the backpay period. Theseindicate, in summary, that with the exception of advertise-mentsby Respondent for employeesand advertisementsbyRadioCorporation of Americaforopenings inproduction work at Marion, Indiana, which appears to belocated some 34 miles from Peru,there was no regularlabor market available for the type of employees represent-ed among the discriminatees. Frequent ads appeared forbabysitters,part-time door-to-door salespeople, experi-enced automobile mechanics and electronic techniciansand other skilled trades. Occasional ads appeared forgrocery clerks in Peru but by and large the papers reveallittlemarket for the production, assembly and shippingcapabilities of most of the discriminatees.Finally the Respondent adduced a copy of a bookletpublished by the Chamber of Commerce of Peru entitledManufacturers Directory of Peru, Indiana, purportedlylisting the Peru area manufacturers.Perusal of its contentsreveals that in addition to manufacturers the booklet listsother types of enterprises including railways, the publicservice company, newspapers, printing press, dairies andapparently some distribution facilities. The booklet isdated May 1, 1965, which datehasbeen struck out andFebruary 1, 1966, stamped above it. There is no telling asof what time the various enterprises listed therein didbusiness in Peru or whether they used employees with thecompetence of the discrimmatees herein. The fact thatalmost none of the enterprises listed in the booklet appearto have advertised in the newspapers for help leads one tosuspect that they did not supply a particularly fertile fieldfor job hunting.Almost without exception the discriminatees registeredat the Peru office of the Indiana State EmploymentSecurity Division.It is notable that this division advertisedoccasionally in the newspaper for employees but with oneor two exceptions,noted below,no discriminatee appearsat any time to have been offered any employment by thatoffice.Whether phis resulted from discrimination by thatoffice against this particular group of employees,based onthe expressed wishes of the employers who use that officeto recruit help, does not appear.Most of the discriminateesdrew unemployment security which necessitated regularreporting on their part to the office of the Indiana StateEmployment Security Division where they were required toaffirm their continuing availability for employment and atwhich time presumably the unemployment office wouldhave offered them whatever employment was available.The failure of that office to offer the discriminateesemployment would seem to substantiate the testimony ofthose employees who had difficulty finding employmentduring the backpay period.Respondent produced no specific evidence other thanthat detailed above,and that derived from vigorous cross-examination of the discriminatees.Respondent seems tocontend that if there is any hiatus of informationconcerning interim earnings or expenses, or if, for reasonsof failure of memory or failure by the discriminatee to keeprecords satisfactory toRespondent, or the giving ofincredible testimony by a discriminatee,ithas a right toexpect a diminution of backpay.Respondent apparentlymisconceives its burden herein to show,by a preponder-ance of the evidence,whatever mitigating circumstancesexist.With the exception of a bundle of unassimilatednewspaper advertisement and a letter from the stateauthorities concerning the relative level of unemploymentinPeru,Respondent produced no evidence of anyemployment available to any discriminatee,nor of thewillful failure of any to accept such employment. Whererecords exist,such as hospital records,employment officerecords, earnings records and the like,Respondent madeno apparent effort to secure them.It is not enough thatRespondent thinks that employees should have been ableto secure jobs. Suspicion and surmise are no more validbases for decision in a backpay hearing than in an unfairlabor practice hearing,and I decline to indulge in them.With allthese facts in mind it is time to discuss theindividual discriminatees'backpay.At the end of the hearing the parties stipulated on the netbackpay figure for the following employees:Eiko Oldham$411.42Diane M.Bakke$300.00Mildred J. Glaze$1,850.00William Massey$1,450.004The informationcitedinfrainChief ofResearchKelly'sletterwasthe Indiana Employment Security Division and the county rates from theallegedly derived fromEmploymentand Earnings,a publication of the U. S.Indiana work force summaries for the year of reference.Departmentof Labor,Bureau of Labor Statistics;the Indiana rates from THE LAIDLAW CORP.595Patricia Viertel5$750.00EarleneWatson$1,131.53Richard AcheyRichard Achey's backpay period begins February 12,1966,and endsJanuary 13, 1969, when he died. His motherappearedat the hearing and testified that during thebackpay period her son lived with her with his twochildren,thatshe accompanied her son to variousemployers where he sought work, that she called Respon-dent on variousoccasionsseeking to have him recalledtherewithoutsuccess,that she accompanied him to theunemployment security office on various occasions andthat he made a good-faith effort to seek employment. Hisbrother testified to Richard's search for employmentbeforeMarch28, 1966, where the two brothers soughtwork together. The social security report for RichardAchey reveals that he worked at a number of places duringall but the first quarter of the backpay period with briefperiods ifanybetween his employment at the various jobshe held.Respondentadduced no evidence that RichardAchey at any time withheld his services or failed to seekemployment.On the contrary it appears that he sought andfound employment rather successfully. Accordingly I shallrecommendthe award of backpay in accordance with thespecification as amendedat the hearing.Stephen AcheyStephen Achey's backpay period begins February 12,1966,and ends on January 11, 1967, when he was rehiredby Respondent, he was unemployed during the firstcalendar quarter from February 12 through March 1966.On March 28, 1966, he was called to active duty as amember of the National Guard and remained on activeduty until August 5, 1966. He returned to Peru at that timeand continued his search for employment, ultimatelyfinding employment a week or so later at a localmanufacturingconcern which he left on his doctor's ordersbecausehe was suffering from lung trouble from fumesfrom a plastic process used at that employer. Shortlythereafter he got a job at another manufacturing companywhere he worked until he was rehired at Respondent'splant on January 11. Respondent adduced no evidencethat Stephen Achey did not make a good-faith effort tofind interim employment or failed to the best of his abilitytomitigate backpay herein. Respondent contends that heshould havebeenable to find work during the first quarterbefore he went into the National Guard encampment,however, this is no evidence that his search for work wasless than thorough. I conclude that Stephen Achey shouldbe awarded backpay in accordance with the specifications.Mary BarnhillMary Barnhill's backpay period begins February 12,1966. She wasoffered reinstatement on November 16 byRespondent and the backpay period ends at that time.However, with the exception of the first and secondquarter of 1966 and the last quarter of 1969 Mrs. Barnhillhad no netbackpaybecause her interim earnings includedher gross backpay. During the first quarter of 1966 Mrs.Barnhill sought work at various places and registered forunemployment compensation. She also picketed, normallyabout 12 hours a week.I find that the Respondent has not sustained its burdenof proof that Mrs. Barnhill failed in mitigatingthe backpayas set forth in the specification. Accordingly I 'shallrecommend that she be paid in accordance therewith.Norma BlackMrs.Black's backpay period ended on December 27,1966, when she returned to work at Respondent's plant.Although the record reveals that she sought employmentand filed applications with various employers in andaround Peru, she secured no employment until recalled byRespondent. Respondent, aside from its basic contentionthat she should have been able to find a job from which itwould have me infer that she did not make an honestattempt to do so, adduced no evidence that she deliberatelyfailed tomitigate the backpay or to search for interimemployment. I conclude therefore that backpay should bepaid her in accordance with the backpay specification andI so order.ClaraBlackmonClara Blackmon's situation is exactly the same as that ofNorma Black except that she returned to Respondent'semploy on 'December 19, 1966. She had no interimearnings, she applied regularly to the Peru office of theIndiana Employment Security Division but was neverreferred to any job thereby, she sought work at the plantsofmany local and nearby employers without success.Respondent adduced no evidence that her search foremployment had been anything but thorough. AccordinglyI recommend that she be paid backpay on the basis setforth in the backpay specification.Myra Bowman MichaelMrs.Michael was recalled to Respondent's employ onDecember 12, 1966. Although she registered for unemploy-ment compensation, and received it, and searched foremployment, she found none. Respondent made noshowing that her failure to find interim employment wasdeliberate.Accordingly I recommend that, she be paidbackpay in the amount set forth in the backpay specifica-tion.6Polly BowmanPolly Bowman's backpay period ends with her recall toRespondent's employment on December 14, 1966. Between5Viertel's name is misspelled in the transcript as Bartel. However thesurrounding circumstances leave no doubt that Patricia Viertel was theperson in the contemplation of the stipulation.6 Respondent adduced on cross-examination the fact that Mrs. Michaelhad not applied for employment at a certain local plant. She explained thatother discriminatees had applied there and had not been permitted to fileapplications since they were not haring.Thisphenomenonobviouslyoccurred frequently;the striking employees were in close association withone another and were usually well informed as to whichemployer wouldaccept applications at any given time,thus it is quite possible and I do notdoubt that it occurred that discnminatees who were anxious to findemployment would nonetheless make few calls for that purpose knowingthat most of the specific employers were not hiring 595DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe commencement of the backpay period, February 12,1966, and October 10 she was unemployed. She com-menced work on that date at a nearby plant. The GeneralCounsel concedes that the interim earnings for that quarterwere $580 less $24 attributable to the additional expense ofdriving to a nearby town, Wabash, Indiana, leaving a totalof $556 interim earnings for the fourth quarter of 1966. TheRespondent presented no evidence of any failure on Mrs.Bowman's part to seek employment or otherwise mitigatethe backpay liability. Accordingly I shall recommend thatshe be compensated in accordance with the backpayspecification.?Rhea BowmanRhea Bowman's backpay period ends December 12,1966, when she returned to work at Respondent's plant.During the entire backpay period Mrs. Bowman wasunemployed. She testified that she registered at the IndianaState Employment Security Office in Peru immediatelyafter her termination, but was never sent to any job andthat she hunted assiduously for work without success.Respondent adduced no evidence that her search foremployment was other than intensive or that she deliber-ately incurred liability. I recommend that backpay be paidher in accordance with the specifications.Christine (Brown) AsberryChristine Brown Asberry's backpay period ends Novem-ber 11, 1969, when Respondent offered her employment.Christine Brown Asberry's backpay period begins February12, 1966. The General Counsel contends that ' it endsNovember 11, 1969, when Respondent offered her employ-ment. The record reveals that Mrs. Asberry was employedalmost immediately after her termination in February by aplastics factory at which she worked for 3 or 4 weeks andfound that she could not keep up with the speed ofproduction at the plastic press at which she was employedand that the smell of the melting and sometimes burningplastics made her ill. Accordingly, she quit her employmentand sought another job which she found within a week ortwo in a neighboring town. To reach this job she wasrequired to ride with a fellow employee for "3 or 4 months'to whom she paid $4 a week for transportation, thereaftershe rode with another employee to whom she paid $5 aweek. The General Counsel has listed as expenses deductedfrom interim earnings $5 for each week. Accordingly, Ihave reduced the expenses for the second and third quarterof 1966 to $12 and $52 respectively rather than $15and $65respectively.Mrs.Asberry continued to work at interim employ-ment into the first quarter of 1967 when her brother diedand she left her job to go to Florida. While in Florida shebecame pregnant and remained out of the labor marketuntilFebruary 19, 1968, at which time she sought andsecured employment at Friendly Nursing Home. The'The backpay specifications were amended at the hearing to reduce thenet interim earnings of Mrs. Bowman as a consequence of her havingcontinued her interim employment for 2 weeks after she commenced workwhen recalled by Respondent. I agree with the General Counsel thatRespondent deserves no mitigation of backpay by the earnings of Mrs.General Counsel in the backpay specifications computedgross backpay in the first quarter of 1968 only for themonth of March 1968 ignoring the period betweenFebruary 19 and March 1, 1968, but the net interimearningsreported were for the entire period for February19 to March 31. I don't conceive this to be a validdeduction,unless grossbackpay is included for the periodbetween February 19 and March 1, 1968, during whichperiod Mrs. Asberry obviously was in the labor market. Ishall therefore increase gross backpay for the quarter bynine additional working days, to a total of $393.49. Inaddition Mrs. Asberry was required to buy five uniforms atapproximately $5 apiece to take the employment at thenursing home. These uniforms constitute an expense of $25which is to be deducted from the interim earnings, leavingnet interim earnings for the first quarterof 1968 of $193.76.Since her earnings for the first quarter of 1968 would havebeen $393.49 her net backpay for that quarter becomes$199.73.WhileMrs.Asberry was employed at the FriendlyNursing Home she again became pregnant and left thelabor market, in the third quarter of 1968. While she wasout of the labor market she moved to Florida and after shehad recovered from the birth of her second child went backtowork there, making no further effort to seek employ-ment in the Peru area. In November 1969 she was offeredreinstatementby Respondent and although unemployed atthe time did not accept the offer. She testified that shemoved to Florida in order to be near her relatives. Iconclude that she thus removed herself from the labormarket and that backpay is accordingly tolled with thecommencement of the third quarter of 1968. I shalltherefore recommend that Mrs. Asberry be paid backpayas set forth in the specifications amended herein, as I haveset forth above through the second quarter of 1968 afterwhich she earned no backpay.8Nanola BrowningNanola Browning's backpay period ends November 16,1969, when Respondent offered her a job. Mrs. Browningwas pregnant at the time the strike started and because shebelieved that employers would not hire her because shewas pregnant she made no attempt to find employment.The baby was born in September 19,66 and she commencedseeking work the last of October. Accordingly I find thatshe took herself out of the labor market from thecommencement of the backpay period until November 1,1966. The General Counsel contends that she had grossand net backpay in the first quarter of $360.58. I reject hiscontention and find that she had no backpay for thatquarter.Commencing November 1, Mrs. Browning made anintensive search for employment and found a job in thefirst quarter of 1967, at which she was still employed whenshewas called back by Respondent, thus tolling thebackpay. I note that the gross backpay alleged by theBowman while she was working two jobs.a I make no further deductions from backpay for the cost to Mrs.Asbeny oflaundering her uniforms inasmuch as there is no showing thatshe would not have to launder whatever clothing she wore The fact that herlaundry included uniforms provided no additional expense of employment. THE LAIDLAW CORP.General Counsel for the fourth quarter of 1966 is $945.33,the same as the gross backpay alleged for other employeesin the same work category as Mrs. Browning. Inasmuch asshe was out of the labor market for the first month of thequarter, I shall reduce the gross and net backpay for thatquarter by one-third.After her return to the labor market Mrs. Browning isnot shown to have faltered in her effort to find employ-ment and ultimately was employed in the first quarter of1967,continuing in the same employment until thebackpay period was tolled by Respondent's job offer onNovember 16, 1969. With the exception of the reductionset forth above in the calendar year 1966, I recommendthat she be recompensated as set forth in the backpayspecifications, as amended.9Dorothy A. CainDorothy Cain's backpay period ends February 14, 1967,when she returned to work at Respondent's plant. DorothyCain provides the exception that proves the rule; theUnemployment Security Division referred her to a job.Before she had been employed by Respondent she hadworked for a restaurant and when she registered with theUnemployment Security Division the successor-owner ofthe restaurant asked the Employment Security Division torefer her to employment with them. However they offeredonly 90 cents an hour which Mrs. Cain determined was notenough to warrant taking the job. Accordingly she soughtelsewhere for workandfound employment at a cleaningestablishment at $1 an hour where she continued to workuntil she was recalled by Respondent.While it is sometimes necessary that an employee lowerhis sights in seeking interim employment, I find no warrantin the instant case in denying Mrs. Cain any part of herbackpay because of her refusal to take the job at 90 centsan hours, an amount which would scarcely have compen-sated her for the cost encountered on her transportationfrom Chili, Indiana, where she lived, to Peru where thecombination grocery store and restaurant was located. Ifind that she made a good-faith effort to find interimemployment and agree with the General Counsel that sheshould be awarded backpay in the amount set forth in thebackpay specifications, as amended at the hearing.'0Betty CrippenBetty Crippen's backpay period ends December 14, 1966,when she returned to Respondent's employ. During thebackpay period Mrs. Crippen had no interim employment.The record reveals that she registered with the Unemploy-ment Security Division and reported there regularly andthat she applied for employment at most of the plants inand around Peru where other discriminatees sought andsometimes found employment. There is no evidence thatshe deliberately withheld her services or failed to mitigatebackpay. I recommended that she be paid in accordancewith the net backpay set forth in the specifications.9Mistakes in the computations set forth in the backpay specifications forthe third quarter of 1968 and the second quarter of 1969 were amended atthe hearing10The record reveals that in addition to the second quarter earnings andMartha Dalton597Martha Dalton's backpay period ends April 1, 1967,when she left the labor market. Mrs. Dalton's husband wasstationed at an Air Force base near Peru, Indiana, and wasordered to Southeast Asia, at which time Mrs. Daltonbeing unable to support herself and her daughter with herhusband overseas and without a job moved to CentralCity,Kentucky, to be with her parents during herhusband's absence.After she reached Central City,Kentucky, she resumed her search for employment withoutsuccess. In July she notified the Respondent of her movebut was not thereafter called back to work by Respondent.On April 1, 1967, her husband returned and was assignedto a base in Florida where she moved to be with him, thustaking herself out of the labor market. I conclude that Mrs.Dalton under the peculiar circumstances of her case doesnot relinquish her right to backpay by reason of her movetoKentucky. She testified that if she had employment inPeru she would have stayed there but could not afford todo so without employment. But for the discrimination shewould have been employed by Respondent and presuma-bly would have stayed there until 1967 when her husbandreturned to this country. Accordingly I recommend thatshe be paid backpay in accordance with the backpayspecification. Prior to the departure of her husband, shetook a 2-week leave during the course of which herhusband moved her to her parent's home. Respondentcontends that she was out of the labor market during thatperiod of time. However, Respondent made no showingthat if she had been employed by Respondent at that timeshe would have taken a vacation or for that matter herhusbandwould have taken leave for that purpose.Accordingly I find that Respondent has not supported itscontention with substantial evidence and I reject it.VirginiaDurhamVirginia Durham's backpay period ends December 15,1966,when she returned to Respondent's employ. Mrs.Durham secured no employment during the year 1966 andaccordingly had no interimearnings.There is no evidencethatMrs. Durham did not make a good-faith attempt tofind employment, she registered at the unemploymentsecurity office and called on all of the usual employers inthe vicinity in an attempt to find employment. AccordinglyI recommend that she be paid backpay in accordance withthe specification;Dovie FisherDovie Fisher's backpay ends December 20, 1966, whenshe returned to Laidlaw. During the year 1966, Mrs. Fisherhad no interim employment and accordingly no interimearnings.Mrs. Fisher testified that she made no effort tofind employment until May because she did not think thestrike would last that long and thought that she would goback to work. Commencing in May however she applied atthereafter attributed to the dry cleaners employment,Mrs. Cam earned $79in the first quarter. These interim earnings less $2.90 expended at the rate of10 cents per milefor 29miles in seekingemployment during the first quartershould be deducted from the gross backpay for the first quarter of 1966. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious other employers and appears to have made a good-faith attempt to seek employment. Accordingly I shallreduce gross backpay for the period February 12 throughApril 30, 1966. This backpay for the first quarter is wipedout completely and the backpay for the second quarter isreduced from $741.97 by $233.66 to $508.31. I recommendthat she be reimbursed in accordance with the backpayspecification for the third and fourth quarter of 1966.Marjorie FlitcraftMarjorie Flitcraft's backpay period ends November 11,1969, when she was offered employment by Respondent.Mrs. Flitcraft registered at the unemployment securityoffice promptly and appears to have made a good-faitheffort to seek employment. She found employment in thesecond quarter of 1966 and continued in the same job fromthen until backpay was tolled by Respondent's offer of thejob.Respondent contends that because Mrs. Flitcraft took avacation in 1967,1968, and 1969, gross backpay should bereduced for those periods. However, it appears that theinterim employer paid her vacation pay and accordingly nomitigationofbackpay should result therefrom.Mrs.Flitcraft had transportation expenses from Peru, Indiana,where she lived, to Wabash, Indiana, where she foundwork.Mrs. Flitcraft testified that at all times she had atleast one passenger riding with her who paid $3 a weektowards the expenses and that her expenses, aside fromwear and tear on the car, consisted of $8 a week forgasoline.Mrs. Flitcraft testified that in addition to the onerider who always paid her $3 a week she had another oneabout half the time who paid a similar sum.The General Counsel claims $3 per week through theentire backpay period for transportation expenses. Inas-much as Mrs. Flitcraft's computation of $8 a week takesinto account no depreciation on the car, no expense for oil,lubrication, tires, batteries, etc., but only the out-of-pocketexpense for gasoline,and inasmuch as the record revealsthe distance toWabash from Peru is 16 miles, whichmultiplied by five round trips would be 160 miles whichwould normally be computed at the rate of 10 cents a mile,I believe that the General Counsel's offset of $3 a week isminimal and should be allowed. In addition the GeneralCounsel claims as an offset $7.60 for travel of 76 miles at10 cents a mile searching for work in the second quarter. Ibelieve this is a reasonable offset and should be allowed.As a consequence I shall recommend that Mrs. Flitcraft berecompensed in accordance with the backpay specifica-tion.11her job. The person who answered stated that there wereno jobs available,whereupon Mrs. Good asked to speak toMr.Brown,the plant manager who had signed theNovember 11 letter.The person who answered thetelephone stated that Mr. Brown was in conference and didnot have time for her and broke the connection. Thefollowing Friday,Mrs. Good made a similar telephone callwith similar response.Respondent contends that in theabsence of identification of the person to whom Mrs. Goodspoke,Mrs. Good's evidence is not sufficient to continueRespondent's liability for backpay after the November 11,1969, date.The evidentiary rule as I understand it is thatwhen a person places himself in connection with thetelephone system through an instrument in his office hetherebyinvites communication in relation to his businessthrough that channel, and conversations held over suchtelephone in relation to his business carried on there areadmissible,even where the voice on the telephone is notidentified.Respondent made no effort to rebut Mrs.Good's testimony and I credit it. I conceive that it isRespondent's responsibility that the person who answershis business telephone speak authoritatively or not at alland I find that the response to Mrs. Good's inquiryconstitutes a rejection of her attempt to "claim"her joband is sufficient to continue Respondent's liability.In March 1970, Mrs. Good and her husband adopted ababy and shortly thereafter she left the labor market thustolling backpay.Respondent adduced no evidence that Mrs. Good didnot make a good-faith attempt to secure employment andindeed the General Counsel admits to interim earningscommencing in the second quarter of 1966 that for themost part exceeded gross backpay.12 I conclude thatRespondent should make her whole by the payment to herof the amount set forth in the backpay specifications, asamended.Dorothy GrahamDorothy Graham's backpay period ends November 11,1969,with the letter from Respondent offering heremployment.TheGeneralCounsel admitted 'certaininterim earnings and alleged certain expenses in attainingthese interim earnings.Mrs.Graham appears to havesearched in good faith for employment and to have foundit,as a consequenceof which herinterim earnings for mostquarters are greater than her gross, backpay. I concludethat she should be paid by Respondent the figures allegedin the backpay specifications.Garnet GoodGarnet Good's backpay ends June 13, 1970, when shevoluntarily removed herself from the labor market. Mrs.Good testified that on or about November 13, 1969, shereceived a letter offering her reemployment with Respon-dent. She immediately telephoned the plant of Respondentand informed the person who answered the telephone, afemale, that she had received a letter and wanted to claimMary GreenMary Green's backpay period ends December 15, 1966,when she returned to Respondent's employ.During theyear 1966 Mrs. Green had no interim employment, shesought employment from the Indiana Employment Securi-ty office and went to various local employers seeking workwithout success. Respondent has shown no reason whybackpay should be reduced in any respect. Accordingly I11 It may be noted that Mrs. Flitcraft's interim earnings exceeded her12During the hearing the General Counsel amended the backpaygross backpay in I 1 of the 16 quarters.specification in significant respects. THE LAIDLAW CORP.599recommend that she be paid in accordance with the figureset forth in the backpay specifications.Bobetta (Harter) PulverBobettaPulver's backpay period ends February 11, 1969,when she received, job offer from Laidlaw which she didnot accept.-Mrs.Pulver testified that after her termination byRespondent she sought work in Kokomo, Indiana, and at aformer employer in Peru and then found work at the SouthSide Tavernas a waitresswhere she worked untilsometimein July, when she went to work for a manufacturingconcern.She stayed there until April 1967 when she left thelabor market, returning early in October 1967 to work atthe South Side Tavern until July 1968, when she again leftthe labor market. No backpay is claimed after that date.During her employment at the manufacturing concern in1966 and 1967 Mrs. Pulver was ill for a period of 5 or 6weeks,however, she testified she was paid sick benefits byher employer at that time which is included in interimearnings.Accordingly no reduction in backpay- for thatquarter appears to be warranted.Respondent contends that Mrs. Pulver's interim earningsshould be increased by the amount of meals she wasfurnished free. She testified that she had a lunch each dayshe worked at the South Side Tavern valued at 40 to 50cents.I shallincreaseinterim earnings for the period of heremployment at South Side Tavern by $2.50 a week.While Mrs. Pulver appeared deliberately to have left thelabormarket on two occasions, there is no claim forbackpay during those periods.In the absence of any evidence that her, search foremployment while she was on the labor market wasinadequate I shall recommend backpay on the basisclaimed by the General Counsel in the specifications lessthe value of her lunches while employed at the Tavern.13Edwin Elmer Hiersher mother died April 21, 1966, that she had no precedingillnessor hospitalization and had not been under the careof a doctor prior to her death.Respondent adduced no evidence that Mrs. Hight madeanything less than an adequate attempt to find interimemployment during her lifetime. I recommend that herestatebe paid backpay on the basis set forth in thebackpay specification as amended.-ElsieHostetlerElsieHostetler'sbackpay period ends December 12,1966, when she returned to work at Laidlaw Corporation.During the interim period Mrs. Hostetler had no employ-ment. Her testimony reveals that she filed for unemploy-ment compensation but did not otherwise seek work untilshe started to draw unemployment compensation in June1966. It appears from her testimony that she made noeffort to find employment until June and accordingly Ishall recommend that she be paid backpay only from June1 forward and that backpay from June 1 to the date of herreemployment by Respondent be computed on the basisset forth in the backpay specifications.Betty HoukBetty Houk's backpay period ends November 13, 1969,when she received a job offer from Respondent.After her termination Mrs. Houk went immediately tothe Unemployment Security Division office and registeredand made a considerable search for employment alongwith other employees. She was quite successful, as aconsequence of which no backpay is sought for most of thequarterly periods. On two occasions she was on layoff byher interim employers and during those periods of time shemade an adequate attempt to find other employment. Iconclude that she should receive backpay on the basis setforth in the backpay specifications.Edwin Elmer Hiers' backpay period ends December 20,1966, when he returned to Respondent's employ. Duringthat period of time he had no interim earnings. Mr. Hiershad no skills and had been employed as a janitor. Itappears that he made a normal search for employmentwithoutsuccessand Respondent presented no evidencethat he failed in any way to make a good-faith attempt tomitigate, backpay. Accordingly I recommend that he bepaid backpay in accordance with the specifications.Gertrude HightGertrude Hight's backpay period ends April 21, 1966,when she expired. Her daughter Marceline Rasmussentestified that afterMrs. Hight was terminated she appliedat the Indiana Employment Security Division in Peru andreceived unemployment compensation checks and that hermother informed her on various occasions that she hadbeen out looking for employment. She also testified that13Mrs Pulver was questioned about the value of tips received by her.She testified that she seldom received more than 25 or 50 cents a week intips. I conclude that the evidence with regard thereto is too sparse and theamount too insignificant to warrant further consideration.NellieHughesNellie Hughes' backpay period ends December 27, 1966,when she returned to work for Respondent. During theintervening period she had no interim employment,although she sought employment and registered with theUnemployment Security Division.14 I conclude that sheshould be paid in accordance with the backpay specifica-tions.Marjorie JohnsonMarjorie Johnson's backpay period ended when shereceived and accepted Respondent's offer to rehire her inDecember 1966. During the intervening period she filed forunemployment compensation and got it and searched andfound no employment and accordingly had no interimearnings. Respondent adduced no evidence that she madeless than a good-faith search for employment and therefore14Mrs.Hughes testified that she sought employment in company withNorma Black whom I have already found made a good-faith effort to findinterim employment 600DECISIONSOF NATIONALLABOR RELATIONS BOARDI recommend that she be paid backpay in accordance withthe specifications.RisaJohnson NanceRisa Nance's backpay period ends December 19 whenshe returned to Respondent's employment.During thebackpay period she found no employment and thus had nointerim earnings.Respondent adduced no evidence thatshe made other than a good-faith search for employmentduring the backpay period or that she was otherwise out ofthe labor market.Accordingly I recommend that she bepaid in accordance with the backpay specifications.Marilyn JonesMarilyn Jones'backpay period ends November 16, 1969,when she was offered a job by Respondent.Mrs. Jonesappears to have made a good-faith effort to find employ-ment and went to work on March 15,1966,for the A.G.P.Corporation.She continued to work there into the fourthperiod of 1966,when she quit because she was only gettingpart-time employment.The following workday she com-menced work at another employer in Wabash, Indiana,where she continued to work except for a period of layoffuntil the fourth quarter of 1969. During the entire period ofher employment in Wabash she drove her automobile withher sister as a passenger,the gasoline for her week's drivingcost approximately.$6 a week and her sister paid her $3.The General Counsel requests an allowance for expenses of$3 a week.In view of the fact that the General Counsel isnot requesting all the expenses of the automobile duringthis period but merely gasoline expense,I consider that hisposition is reasonable and that the $3 per week should beallowed.In August 1966, Mrs. Jones took a vacation of Iweek from A.G.P. Corporation.She would not have earneda vacation had she continued in Respondent's employ.Accordingly I believe that that week should be deductedfrom the gross backpay since she was not paid by A.G.P.Corporation for the week.I therefore shall reduce the grossbackpay and the net backpay to that extent.In 1967 between August 20 and 27, Mrs. Jones againtook a vacation of 1 week.At this time she was on layofffrom her present employer.The record reveals that duringthe period of her layoff she searched for employmentwithout success. She was recalled by the A.G.P. Corpora-tion but her husband refused to permit her to return therebecause she developed a nervous condition during her firstemployment with A.G.P. and he did not want her to workthere again.She testified that on two occasions she soughtmedical advice with regard to her nervous condition. Iconclude that her refusal to return to A.G.P. wasreasonable in view of her prior experience there both withregard to the part-time characteristics of the job and hernervous condition and I conclude therefore that she doesnot waive her backpay rights by her refusal to return tothat employer.However with regard to the vacation,inasmuch as it was taken during the layoff period,she tookherself out of the labor market for a period of 1 week and Ibelieve that the backpay for that period should be reducedaccordingly.Irecommend that Mrs. Jones be recompensed byRespondent by the payment to her of the amount ofbackpay set forth in the specifications less the vacationperiod 1966 and 1967.Betty KlineBetty Kline's backpay period ends September 11, 1967,when she returned to Respondent's employ.During thebackpay period Mrs. Kline made a good-faith effort to findemployment and ultimately found employment on June 1,1966. Her new employer laid her off in December 1966 andshe continued on layoff for several months into 1967 whenshe was recalled.In September 1967 she was on layoffagain and applied to her old foreman at Respondent'splantwho put her to work September 11. Shortlythereafter,during a layoff by Respondent,she went backto work for her interim employer,however, the GeneralCounsel seeks no backpay after September 11, 1967. TheGeneral Counsel seeks expenses cf $6 for 60 miles for Mrs.Kline to seek employment prior to her first employmentwith an interim employer.Ifind that the claim isreasonable and recommend that interim earnings bereduced by$6 for the second quarter of 1966.I recommend that Mrs. Kline be reimbursed by paymentto her in the amount set forth in the backpay specification.Janett LampkinJanett Lampkin'sbackpay period ends November 16,1969,when she was offered a job by Respondent. Whenshe was terminated she immediately contacted a formeremployer and was put back to work there,apparentlyabout February 15. She was employed during each quarterofthe backpay period,although apparently in somequarters she did not work full time.Respondent has madeno showing that she deliberately incurred loss of earningsor failed to diminish insofar as possible backpay.Accord-ingly I recommend that she be paid backpay in accordancewith the specifications as they were amended at thehearing.Lavone LandisLavone Landis'backpay period ends December 14, 1966,when she returned to work at Laidlaw.During the backpay period Mrs. Landis sought work andin the second quarter of 1966 obtained work at Wabash,Indiana. After 18 days of employment Mrs. Landis' carbroke down on the way home from Wabash, Indiana. Thenext morning she telephoned her employer and quit. Shetestified that the reason that she quit was that she did nottrust her car to carry her back and forth to Wabash. Thereis no explanation given for the fact that she made no effortto ride with other employees who, the record reveals, weredaily driving to the same plant from Peru,Indiana, andalthough her car was repaired shortly after she left theemploy of the Wabash firm she made no effort to bereinstated there.Indeed it was not until July 20 that sheresumed seeking employment in the Peru area. She foundno employment although it appears that her search wasreasonable then until her recall by Respondent.In view ofthe above facts. I find that Mrs. Landis did not make agood-faithattempt to mitigate backpay between her THE LAIDLAWCORP.601resignation from her interim employer in Wabash, Indiana,and her resumption of her search for work on July 20.Accordingly I shall deduct from her gross earnings thatperiod of time and I recommend that with that deductionshe be recompensed by Respondent for backpay inaccordance with the backpay specification 15Mary Lepkojus BridgesMary Bridges' backpay period ends March 30, 1967,when she removed herself from the labor market. For yearsprior to her termination of employment by Respondent,Mrs. Bridges had been employed part time in a second jobworking in a hospital. After her discharge by Respondentshe continued her evening employment and looked for full-time work, finding it in May in a nearby town, Wabash,Indiana. She continued working there until the first quarterof 1967, after which time she removed herself from thelabor market and went to work full time at the hospital.During the period of time that she worked at the plant inWabash, she drove her own car and estimated that theadditional expense, some 28 miles round trip over thedriving that she had done to Respondent's plant, wasapproximately $1 a day. Accordingly the backpay specifi-cations seek to reduce interim earnings by expenses of $1per day. Respondent showed neither that she did not makea good-faith effort to find employment or that her expenseswere other than as stated. Accordingly I recommend thatbackpay be afforded her in accordance with the specifica-tions as amended at the hearing.MarieNicholsMarie Nichols' backpay period according to the GeneralCounsel ends January 13, 1967, when she returned to workat Laidlaw. The record reveals, however, that Mrs. Nicholswas called back to work in December 1966 but was in thehospital at the time and returned to work at Laidlaw assoon as she was able to work after getting out of thehospital. She testified that she went in to the hospital onNovember 25 and was operated on the following day.Accordingly she was out of the labor market from that dateforward and I shall reduce the gross backpay and netbackpay for the last quarter of 1966 and strike the grossbackpay and net backpay alleged for the first quarter of1967 for Mrs. Nichols. Mrs. Nichols was not shown to havemade less than a good-faith effort to find interimemployment although she succeeded in finding none.Accordingly I recommend that she be paid on the basis ofthe backpay specifications for the period between February12 and November 25, 1966.Kathleen OusleyKathleen Ousley's backpay period began February 12,1966, and ends December 15, 1966, when she returned towork for Respondent. During the backpay period Mrs.Ousley had no interim employment or earnings. The recordreveals that she made a good-faith effort to find interimemployment. There is no evidence that she deliberatelyincurred specifications.Bertha ParhamBertha Parham had been employed only a few days byRespondent when the strike began on January 11, 1966. Inthe first week of picketing she was struck by an automobileand spent 4 or 5 weeks in the hospital. She was in thehospital on February 12 when she was terminated. I notethat the gross backpay alleged for Mrs. Parham is less thanthat alleged for other persons similarly situated and noevidence to the contrary having been adduced at thehearing, I assume that the reason therefore is that the grossbackpay was reduced for the first quarter of 1966 becauseof her period of- time in the hospital.is In the secondquarter of of 1966 Mrs. Parham found work in a nearbytown where she continued to work until she was informedthat she was to be cut from 48 hours a week to 4 days at 5hours each, a total of 20 hours a week. Because of thetravelnecessitated by the employment she deemed ituneconomical to continue working for the employer andquit her job. I consider that this is not an unreasonableaction for her to take.Severalweeks after quitting her first employer Mrs.Parham took herself out of the labor market for 2-1/2weeks while she took a vacation. Thereafter, she returnedto Peru and in the fourth quarter commenced work at theNoncommissioned Officers Club at Grissom Air ForceBase near Peru. She continued working there after she wascalled back to Respondent's employ in January 1967. Mrs.Parham testified that she made about $10 a week in tipswhile she worked at the NCO club. It is not possible toascertain from the documentary evidence whether thesetips are included in the interim, earnings reported by theemployer to the Social Security Administration or admit-ted by the General Counsel, nor did Respondent make anyattempt to ascertain the facts in that regard. Accordingly Ipresume the interim earnings reported include the tips, asI.R.S. regulations require.The record does not reveal at what time during thesummer Mrs. Parham took her 2-1/2 week vacation.Accordingly I have averaged the number of hours per weekfor the third quarter of 1966 and subtracted from the grossbackpay for that quarter five-twenty-sixths of the total.Although the General Counsel admits no interimearnings for the first quarter of 1967 and Respondentadmits that the backpay period ends January 9, 1967, Mrs.Parham testified that she continued in the employ of theNCO club until and indeed after she resumed heremployment with the Respondent. In the absence of anyexplication of her earnings for that period I recommendthat the gross backpay for the period be reduced by one-tenth of the interim earnings shown for the quarter on thesocial security form furnished for Mrs. Parham, $53.86.In the absence of any evidence that Mrs. Parham did notmake an adequate search for, employment during thebackpay period, especially in view of the fact that she heldtwo jobs during that period of time, I recommend that she15See CornwellCompany, Inc.,171 NLRB 342.16Respondentadmitted gross backpayin its answer to the amendedspecifications. 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe reimbursed by the payment to her of the amount shownin the backpay specifications less the reductions set forthabove.Rozena Patterson HudsonRozena Hudson's backpay ended November 16, 1969,when she received a job offer from Respondent. Therecord revealsMrs. Hudson was unemployed the firstquarter and part of the second quarter of 1966 but made agood-faith effort to seek work. In 1966 she took a job withEck-Adams Corporation which she continued into thethird quarter of 1966. She left Eck-Adams and went towork for Wagner Industries during the third quarter inorder to receive more pay. I find that she lost no earningsbetween the Eck-Adams and Wagner employment. There-after'the lady with whom Mrs. Hudson rode to the job atWagner quit and Mrs. Hudson quit too. She gave noreason forher failure to continue employment and madeno search for another ride. Under these circumstances itappears that her loss of employment was deliberate. Shewas employed for 2 weeks at Wagner for a total of $103.68,therefore I shall add an additional $51.84 to her interimearningsfor that quarter because of her deliberate loss ofearningsfor the week that elapsed between her resignationatWagner and her next job at A.G.P. Corporation,Mrs.Hudsonworked only two nights at A.G.P.receiving a gross of $46.40. She then quit because shedidn't like it and was off 2 weeks until she went to work forHoulihan Sales Agency. I shall deduct from the grossbackpay the amount of interim earnings which she lost as aresult of her quit from A.G.P., 10 days at $23.20 a day, atotalof $232.17The record reveals that while employed at Houlihan shereceived free lunches valued at $4 a week. Mrs. Pattersonworked at Houlihan's 2 weeks in October and for the restof the year. Accordingly ,I shall deduct $36 additional forthe fourth quarter of 1966 and $52 for the first quarter of1967 at the end of which Houlihan's went out of business.Mrs. Patterson was out of the labor market until the firstquarter of 1968 when she secured employment at Cham-berlainProducts in Akron, Indiana. She quit her job atChamberlain, which was too far to travel, but for the nextmonth made no application for employment. The recordreveals that the distance from Peru to Akron was 21 miles.Accepting her explanation that it was too far to drive toAkron to work at Chamberlain's I must neverthelessconsider that by a lack of application for other employ-mentMrs. Patterson removed herself from the labormarket immediately upon her quit from Chamberlain'semploy.Accordingly I shall subtract from the grossbackpay for the first quarter of 1968 the 2d, 3d, 4th and 5thweeks'earnings,a total of $238. In addition Mrs. Pattersontestified that she was out of the labor market on March 15,1968,when she had an automobile accident. I note that thegross backpay attributed to her account by the GeneralCounsel is for the entire quarter, I shall deduct the last 2weeks from the gross backpay, a total of $137.08. Thus thetotalgross backpay for the first quarter of 1968 is $439.77.The General Counsel claims no backpay for the secondand third quarters of 1968 because Mrs. Patterson was outof the labor market, having a baby. She reentered the labormarket in the fourth quarter of 1968. However it was notuntil the end of October that she commenced looking foremployment. I note that the General Counsel has allegedfull gross backpay for that quarter. I shall deduct the first 4weeks thereof, reducing the gross backpay for the fourthquarter of 1968 to $647.40. Mrs. Hudson went to work forKofabco about November 1, and worked for a month andthen quit about December I in order to take care of herchild.Although the General Counsel shows her out of thelabor market the first two quarters of 1969 he shows her inthe labor market the entire fourth quarter of 1968.Inasmuch as no valid distinction appears between the lastmonth of 1968 and the first quarters of 1969 I shall furtherreduce the gross backpay for the entire month ofDecember 1968 a total of $257.60 leaving a net backpay of$173.81. During the third and fourth quarter of 1969 Mrs.Hudson worked at Crofton Inc. Crofton closed in thefourth quarter. There is no evidence that Mrs. Hudson didnotmake a good-faith search for employment after itsclosure and I note that the fourth quarter gross backpayhas been reduced. Accordingly I shall adopt the figures asset forth in the backpay specification for that period.Margaret PierceMargaret Pierce's backpay period ended July 1, 1966,when she voluntarily removed herself from the labormarket. She had no employment in the first quarter of1966, however it appears that she made a good-faith effortto find employment and Respondent adduced no evidenceto the contrary. She found interim employment on April20, 1966, and had interim earnings of such a substantialnature that the net backpay for that quarter is only 92cents. I recommend that she be reimbursed in accordancewith the computation set forth in the specifications, asamended.Wanda RoseWanda Rose's backpay period ends November 14, 1969,when she returned to Respondent's employ. There is noevidence thatMrs. Rose did not search diligently foremployment and in the second quarter of 1966 she securedemployment in a nearby town. She quit this employmentbecause her work entailed connecting fine wires inelectrical components and her eyesight was too poor toenable her to continue. I find that she was justified inquitting. This was on approximately June 21. She resumedher search for employment and in the third quarter of 1966secured employment at a hotel where she worked for $1 anhour, she continued working there just short of a monthand quit for no good reason and resumed her search forother employment. She found another job on August 24,1966.Mrs. Rose had no recollection of the dates of heremployment at the hotel; her social security records revealno earnings prior to the third quarter of 1966. Inasmuch asshe went to work for A.G.P. in the 7th week of the thirdquarter and worked approximately 3-1/2 of those weeks atthe hotel, I presume she commenced work about July 1.17 SeeMiamiCoca-Cola Bottling Ca,151 NLRB 1701, 1703-04. THE LAIDLAWCORP.603Inasmuch as there is no justification for her quitting thehotel job I shall increase her interim earnings, based on $40per week, up to the date of her hire on August 24, a total of$280 thus reducing her net backpay for the quarter to$154.46.Mrs.Rose continued working until December 13, 1966,on which date she quit because she was working on thethird shift and could not continue to work that shift andtake care of her children. (She had been employed atRespondent's factory on the second shift.) I find that thisquit was justified. Thereafter she worked 1 day for anotheremployer on a temporary basis.The backpay specification shows Mrs. Rose to be out ofthe labor market fromJanuary 1,1967, until September 7when she went to work for another employer. However shetestified that she commenced working at a local restaurantapproximately January 1, and continued on that job untilthe September 7 date at $40 a week with about $2.50 aweek in tips. Inasmuch as she was clearly not out of thelabor market during this period I shall cc mpute her-grossbackpay at $805.63 for the first quarter of 1967 and$631.14 for the second quarter of 1967 and deducttherefrom interim earnings in the amount of $552.50 foreach quarter leaving a net backpay of $253.13 for the firstquarter of 1967 and $78.64 for the second quarter of 1967.Mrs.Rose continued in the employment of the GeneralTire and Rubber Company commencing September 7,1967,until she returned to Respondent's employ. Thespecifications show interim earnings of $58 in the firstquarter of 1968 from the "Little Gem" restaurant. Mrs.Rose's testimony reveals however that her employment atthe Little Gem restaurant was in addition to her full-timeemployment at General Tire. The Board does not normallydeduct part-time employment earnings which are supple-mental and outside of full working hours.18 Accordingly Ishall strike that item leaving interim earnings in the firstquarter of 1968 of $753.79 and net backpay of $61.89.The General Counsel points out and Respondent agreesthat in the third quarter of 1967 Mrs. Rose worked 7 weeksat $40 a week at the restaurant and suggests an additionaldeduction of $280 for that quarter.Irecommended thatMrs.Rose be reimbursed byRespondent in the amount set forth in the backpayspecification with the changes set forth above.She is a slight woman who was then 55 years of age and herjob was screwing backs on chairs with a power screwdriver.I find this quit was justified. In any event the next day shewent to work for Wagner Industries molding powderedplastic.After a few days her hands and arms beganbreaking out, apparently from an allergic reaction to thepowder and her physician recommended that if she couldnot be transferred to other work that she quit. She sought atransfer but was refused and accordingly in September 26quit that employment. She continued unemployed until thesecond quarter of 1967. During the interim period sheappears to have made a good-faith attempt to find work.On April 11, 1967, she went to work for Bailey Manufac-turing where she continued until recalled to Respondent'semploy.19 I recommend that Mrs. Scotten be reimbursedby Respondent in the amount set forth in the specification.Lois SnowLois Snow's backpay period ends December 13, 1966,when she returned to Respondent's employ. During theentireyear of 1966Mrs. Snow had no interim earnings.The record reveals no evidence that she did not diligentlysearch for interim employment. Respondent would excludea period of 2 weeks during which Mrs. Snow went with herhusband to visit her mother in Arkansas,some 600 milesaway.Mrs. Snow testified that this took place during thesummer of 1966 and that she had made arrangements withher next door neighbor to open her mail and telephone herin the event any call for employmentwas received,but thatnone was received during that time. Respondent has madeno showing that any employment became available to Mrs.Snow during that period of time. The Board has frequentlyheld with the approval of the courts that a good-faithsearch for employment does not necessitate that theemployee spend all of every day searching for employment.It appears that Mrs. Snow had made application where shecould at the various plants in and around Peru, Indiana,that were hiring during that period and there is no evidencethat it would not have been futile for her to have continuedduring the 2 weeks that she spent on vacation with herhusband.AccordinglyIdecline to diminish the grossbackpay in that manner. I recommend that she bereimbursed in the figure set forth in the specifications.Dorothy ScottenDorothy Scotten's backpay period ends September 1,1967,when she returned to Respondent's employ. Mrs.Scotten had no interim earnings in the first quarter of 1966although the record reveals that she made an adequatesearch for employment. In the second quarter she got a jobin a furniture factory. During that quarter, while -seekingemployment, she drove in excess of 240 miles looking forwork in various towns around the Peru area. The GeneralCounsel seeks expenses in the sum of $24. I find that therecord justifies this expense and it should be allowed. Inthe third quarter of 1966, Mrs. Scotten quit her job at thefurniture factory because the work was too hard for her.18Miami Coca-Cola Bottling Company, supra.19Mrs. Scotten was unemployed at the time of the strike settlement.CatherineWolfeCatherine Wolfe's backpay period terminatedin Decem-ber 1966 when she returned to Respondent's employ.During the interim period she had no employmentalthough it appears from the record that she made a good-faith effort to find employment. Respondent would deductthe first week of July from the gross backpay because Mrs.Wolfe was on vacation duringthat timewith her husband.Ibelieve the same considerations are applicable to Mrs.Wolfe as to Mrs. Snow,supra.Accordingly I decline toreduce the gross backpayin this amount.I recommendthat she be reimbursedin the amountset forth in thebackpay specifications.Although theUnion's negotiating committee attempted to get herreemployed by Respondentat that time, Respondent refused to do so. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDAlexander Zelinskysuch tax withholdings as are requiredby Federaland statelaws.Alexander Zelinsky's backpay period ends November 16,1969, when he received a letter offering him employmentwith Respondent. During the period October 5, 1966, toAugust 26, 1969, Mr. Zelinsky was in military service;accordingly no gross backpay is alleged.Immediately after his termination by Respondent in1966Mr. Zelinsky sought employment and found it onMarch 8 in a neighboring plant. He continued in thatemploy until he went into military service and returnedthere when he was mustered out. Thus the net backpaysought by General Counsel results from the differencebetween his interim earnings and his gross backpay. Irecommend that he be reimbursed in the amounts soughtin the backpay specifications.The record reveals that Larry Condon, Janice Coll andPatriciaMiller all had no backpay. Those three employeesdid not appear at the hearing. The parties agreed on netbackpay figures for Diane Bakke, Mildred Glaze, WilliamMassey, Patricia Viertel and Earlene Watson. I recom-mend that they be paid in the amount so stipulated.The parties additionally stipulated to the amounts of netvacation backpay for the years 1967, 1968, 1969 and 1970for those employees who were rehired by Respondentduring the period February 12, 1966, and the date uponwhichRespondent closed its doors in 1973. Theseemployees were hired as new employees and deprived ofthe vacation they would otherwise have received underRespondent's contract with the Union had they beenreinstated as ordered by the Board. The record is herebyreopened for the purpose of receiving the stipulation, it isreceived and the record is closed. The stipulated figureshave been added to the net backpay for the third quarter ofthe year in which they appear, the stipulation was signedby Respondent "without prejudice to or a waiver of legaland equitable defenses raised by employers in amendedanswer and at the hearing." I have rejected the legal andequitable defenses raised by employer in the amendedanswer and at the hearing. Accordingly, I recommend thatbackpay be paid in accordance with the stipulation.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclu-sions, it isordered that Respondent, The Laidlaw Corpora-tion,Peru, Indiana, its officers, agents, successors, andassignsshallpay to the employees involved in thisproceeding as net backpay the amounts set forth belowopposite their names as computed in the schedule attachedhereto. Interest is to be added at the rate of 6 percent perannum on therespective amounts of backpay, computed inthe manner prescribed inIsm Plumbing & Heating Co.,138NLRB 716. The net backpay awards are to be reduced byRichard L. Achey$4,929.61StevenM. Achey1,268.44Diane M. Bakke300.00Mary Barnhill667.97Norma Black2,780.53Clara L. Blackmon2,697.97MyraJ. (Bowman)Michael2,853.73PollyM.Bowman2,166.39Rhea M.Bowman2,846.40Christine(Brown)Asberry1,858.83Nanola Browning1,878.88Dorothy A. Cain1,074.71Larry A. Condon-0-Betty J. Crippen2,740.44Martha M. Dalton3,644.91VirginiaDurham2,846.88Dovie D. Fisher2,134.90Marjorie P. Flitcraft89238Mildred J. Glaze1,850.00Janice Goll4-Garnet L. Good2,113.11Dorothy V. Graham1,197.87Mary A. Green2,852.46Bobetta J. (Harter) Pulver1,745.72Edwin Elmer Hiers2,600.49Gertrude Hight565.37ElsieHostetler1,947.46BettyM. Houk2,406.21NellieK. Hughes2,754.54Marjorie Johnson2,862.22Risa (Johnson) Nance2,830.02Marilyn D. Jones2,477.02Betty L. Kline1,744.87Janet L. Lampkin2,449.48Lavone Landis2,337.51Mary (Lepkojus) Bridges838.79William Massey1,450.00PatriciaA. Miller-0-Marie L. Nichols2,607.62Eiko Oldham699.11Kathleen Ousley2,857.76Bertha L. Parham2,308.34Rozena E. (Patterson)Hudson2,348.62Margaret C. Pierce346.32Wanda Rose2,208.79Dorothy H. Scotten3,259.21Lois V. Snow2,957.02PatriciaM. Viertel750.00Earlene L. Watson1,131.53CatherineWolfe2,829.19Alexander Zelinsky712.05 THE LAIDLAW CORP.605APPENDIXNet InterimYearQuarterGrossEarningsNet BackpayRichard L. Achey19661$414.72none$414.72II913.24$45.78867.46III928.59333.20595.39IV1,051.02429.35621.671967I954.44609.00345.44II747.72584.87162.85III840.53652.13188.40IV974.57520.60453.971968I949.15995.26-II1,190.821,160.2230.60III1,088.66256.05832.61IV1,143.37740.80402.571969I139.83125.9013.93$4,929.61Steven M. Achey1966I414.72noneIInonenone414.72noneIII290.61131.04159.57IV1,051.02441.67609.351967I118.4456.0062.44,1967IIIvacation22'.36$1,268.44Diane Bakkestipulated net backpay$300.00Mary Barnhill1966I360.58none360.58II741.97448.94293.031969IV626.42612.0614.36$667.97Norma Black1966I345.40.none345.40II760.61none760.61III773.39none773.39IV840.48none840.481967IIIvacation29.381968IIIvacation10.831969IIIvacation20.44$2,780.53 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDYear QuarterGrossNet InterimEarningsNet BackpayClara Blackmon1966I$345.40none$345.40II760.61none760.61III773.39none773.39IV747.57none747.571967IIIvacation442.631968IIIvacation28.37$2,697.97Myra J. (Bowman) Michael1966I345.40none345.40II760.61none760.61III773.39none773.39IV668.28none668.281967IIIvacation87.081968IIIvacation70.151969IIIvacation60.001970IIIvacation88.81$2,853.72Polly M. Bowman1966I345.40none345.40II760.61none760.61III773.39none773.39IV693.40556.00137.401967IIIvacation85.111968IIIvacation64.48$2,166.39Rhea M. Bowman1966I345.40none345.40II760.61none760.61III773.39none773.39IV668.28none668.281967IIIvacation87.371968IIIvacation67.711969IIIvacation62.721970IIIvacation80.92$2,846.40Christine (Brown) Asberry1966I345.40100.17245.23II760.61169.44591.17III773.39759.1314.26IV878.16703.70174.461967I805.63629.06176.571968I393.49193.76199.73II1,023.36565.95457.41$1,858.83 THE LAIDLAW CORP. '607Year QuarterGrossNet InterimEarningsNet BackpayNanola Browning1966IV$630.22none$630.221967I800.48$78.75721.73II709.73555.45154.28IV849.53709.87139.661968II988.70885.47103.23III980.41909.5070.911969II990.06931.2158.85$1,878.88Dorothy A. Cain1966I360.5876.10284.48II741.97643.0098.97III796.55648.00148.55IV945.33607.50337.831967I391.53306.0085.53IIIvacation61.261968IIIvacation35.731969IIIvacation22.36$1,074.71Larry A. Condon- 0 -Betty J. Crippen1966I345.40none345.40II760.61none760.61III773.39none773.39IV668.28none668.281967IIIvacation71.631968IIIvacation64.361969IIIvacation56.77$2,740.44Martha M. Dalton1966I360.58none360.58II741.97none741.97III796.55none796.55IV945.33none945.331967I800.48none800.48$3,644.91Virginia Durham1966I360.58none360.58II741.97none741.97III796.55none796.55IV785.71none785.711967IIIvacation60.771968IIIvacation46.111969IIIvacation54.241970IIIvacation.95$2,846.88 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDNet InterimYear QuarterGross-EarningsNet BackpayDovie D. Fisher1966I$nonenone$noneII508.31none508.31III796.55none796.55IV830.04none830.04$2,134.90Marjorie P. Flitcraf t1966I345.40none345.40II760.61$413.04347.571967III709.48661.9647.521968III935.57861.3574.221969III913.04835.3777.67$892.38Mildred J. Glazestipulated total$1,850.00Janice Gollno backpay- 0Garnet L. Good1966I360.58none360.58II741.97403.65338.32IV945.33873.1672.171967III747.27557.92189.35IV849.53407.59441.941968III980.41905.2175.211969III993.36951.5541.81IV1,193.83989.63204.201970I1,013.88740.00273.88II844.80729.15115.65$2,113.11Dorothy V. Graham1966I345.40none345.40II760.61267.31493.30Iv878.16851.1427.021967I805.63783.0022.63III709.48562.56146.921968III935.57874.4461.131969I886.74853.2833.46III401.29333.2868.01$1,197.87Mary A. Green1966I360.58none360.58II741.97none741.97III796.55none796.55IV785.71none785.711967IIIvacation61.261968IIIvacation46.101969IIIvacation60.29$2,852.46 THE LAIDLAW CORP.609Year QuarterGrossNet InterimEarningsNet BackpayBobetta J. (Harter) Pulver1966I345.40$44.50$300.90II760.61557.50203.11III773.39700.3173.08Iv878.16397.47480.691967I805.63692.71112.92IV824.94591.60233.341968I815.68474.00341.68$1,745.72Edwin Elmer Hiers1966I313.06none313.06II689.38none689.38III700,97none700.97IV697.55none697.551967IIIvacation56.161968IIIvacation62.651969IIIvacation80.721970IIIvacation-3.90a/$2,600.49Gertrude Hight1966I345.40none345.40II219.97none219.97$565.37Elsie Hostetler1966,II229.58none229.58III773.39none773.39IV668.28none668.281967IIIvacation85.061968IIIvacation62.581969IIIvacation49.101970IIIvacation79.47$1,947.46Betty M. Houk1966I345.40none345.40II760.61315.80444.811967I805.63187.68617.95III709.48437.97271.51IV824.9498.40726.54$2,406.21a/The parties stipulated that Hier's vacation backpay was minus $3.90,and subtracted it from the total vacation backpay.This deduction isnot appropriate under the rule in F. W.Woolworth Company,90 NLRB 289,in the absence of gross backpay in 1970 quarter III, and I have there-fore not subtracted$3.90 from the total. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDYearQuarterGrossNet InterimEarningsNetBackpayNellieK. Hughes1966I$345.40none-$345.40II760.61none760.61III773.39none773.39IV827.92none827.921967IIIvacation30.741968IIIvacation16.48$2,754.54MarjorieJohnson1966I360.58none360.58II741.97none741.97III796.55none796.55IV773.75none773.751967IIIvacation76.371968IIIvacation61.801969IIIvacation51.121970III.08$2,862.22Risa (Johnson) Nance1966I360.58none360.58II741.97none741.97III796.55none796.55IV817.48none817.481967IIIvacation46.361968IIIvacation31.281969IIIvacation34.981970IIIvacation.82$2,830.02Marilyn D. Jones1966I360.5867.75292.83II741.97480.31261.66III740.17716.1823.99IV945.33699.72245.611967I800.48704.9595.53II709.7313.36696.37III687.89257.37430.52IV849.53788.3261.211968I799.80748.5751.23III980.41913.6566.761969I943.55905.6737.88II990.06980.469.60III993.36878.67114.69IV626.42537.2889.14$2,477.02 THE LAIDLAW CORP.Net InterimYearQuarterGrossEarnings611Net BackpayBetty L. Kline1966I$ 360.58none$360.58II741.97$ 296.28445.691967I800.48none800.48III556.14418.02138.12$1,744.87Janet Lampkin1966I360.58289.5471.04II741.97296.53445.44III796.55442.39354.16IV945.33772.00173.33-1967I800.48474.78325.70II709.73140.16569.571968III980.41960.1620.25IV928.94686.64242.301969II990.06899.0890.98III993.36836.65156.71$2,449.48Lavone Landis1966I345.40none345.40II584.24202.95381.29III594.87none594.87Iv705.96none705.961967IIIvacation88.321968IIIvacation68.631969IIIvacation65.711970IIIvacation87.33$2,337.51Mary(Lepkojus)Bridges1966I345.40none345.40II760.61370.35390.26IV878.16847.3330.831967I805.63733.3372.30$838.79William MasseyStipulated Net Backpay$1,450.00Patricia Miller- 0 -Marie Nichols1966I345.40none345.40II760.61none760.61III773.39none773.39IV526.74none526.741967IIIvacation75.001968IIIvacation67.121969IIIvacation59.36$2,607.62 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDYearQuarterGrossNet InterimEarningsNet BackpayEiko OldhamStipulated Net Backpay$411.421968IIIvacation122.831969IIIvacation81.301970IIIvacation83.56$699.11Kathleen Ousley1966I360.58none360.58II741.97none741.97III796.55none796.55IV785.71none785.711967IIIvacation61.211968IIIvacation50.521969IIIvacation61.141970IIIvacation.08$2,857.76Bertha L. Parham1966I344.58none344.58II741.97208.92533.05III659.84none659.84IV945.33192.43752.901967I71.8353.8617.97$2,308.34Rozena E. (Patterson)1966I345.40none345.40HudsonII760.61362.86397.75III773.39655.08118.31IV878.16664.40213.761967I805.63479.50326.131968I439.77372.6867.09IV389.80215.99173.811969III913.04329.60583.44IV540.75417.82122.93$2,348.62Margaret C. Pierce1966I345.40none345.40II760.61759.69.92$346.32Wanda Rose1966I345.40none345.40II760.61366.94393.67III773.39618.93154.46IV878.16478.30399.861967I805.63552.50253.13II631.14552.5078.64III709.48452.97256.51IV824.94574.26250.6819681815.68753.7961.891969IV540.75526.2014.55$2,208.79 THE LAIDLAW CORP.613YearQuarterGrossNet InterimEarningsNet BackpayDorothy H. Scotten1966I$ 360.58none$360.58Ii741.97254.40487.57III796.55564.95231.60IV945.33none945.3319671800.48none800.48II709.73548.82160.911968IIIvacation116.861969IIIvacation77.841970IIIvacation78.04$3,259.21Lois Snow19661360.58none360.58II741.97none741.97III796.55none796.55IV761.79none761.791967IIIvacation91.311968IIIvacation61.991969IIIvacation60.511970IIIvacation82.32$2,957.02Patricia M. ViertelStipulated net backpay750.00Earlene L. WatsonStipulated net backpay$1,131.53Catherine Wolfe1966I345.40none345.40II760.61none760.61III773.39none773.39IV680.84none680.841967IIIvacation86.531968IIIvacation41.091969IIIvacation59.481970IIIvacation81.85$2,829.19Alexander Zelinsky1966I414.72128.16286.56II913.24897.4715.77III928.59745.54183.051969III438.27211.60226.67$712.05